EXECUTION VERSION

Exhibit 10.1

RETIREMENT AND NONCOMPETITION AGREEMENT

THIS RETIREMENT AND NONCOMPETITION AGREEMENT (this “Agreement”), dated as of
December 9, 2016 (the “Transition Date”), is entered into by and between
Chipotle Mexican Grill, Inc., a Delaware corporation (the “Company”), and
Montgomery F. Moran (the “Executive”).

WHEREAS, the Executive currently serves as (a) Co-Chief Executive Officer and
Secretary of the Company, and (b) a member of the Board of Directors of the
Company (the “Board”);

WHEREAS, pursuant to this Agreement the Executive is providing six months’
written notice to the Chairman and other Co-Chief Executive Officer of the
Company of his retirement from the Company, effective as of June 9, 2017 (the
“Retirement Date”);

WHEREAS, effective as of the Transition Date, the Executive will cease to serve
as a member of the Board and as an executive officer of the Company, and during
the period between the Transition Date and the Retirement Date (the “Transition
Period”), will serve as a non-executive employee of the Company;

WHEREAS, the Executive has invaluable knowledge and expertise regarding the
business of the Company; and

WHEREAS, the Company and the Executive now desire to enter into a mutually
satisfactory arrangement concerning, among other things, the Executive’s
employment with the Company during the Transition Period, the Executive’s
separation from service with the Company on the Retirement Date, post-employment
noncompetition covenant to which the Executive will be subject, and other
matters related thereto.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1. Separation from Service.

(a) Retirement. The Executive hereby gives notice of his Retirement on the
Retirement Date to the Chairman and other Co-Chief Executive Officer of the
Company, and the Company and the Executive hereby acknowledge and agree that the
Executive’s employment with the Company shall terminate as a result of the
Executive’s retirement on the Retirement Date. The Retirement Date shall be
deemed to be the date of separation from service, and the date that employment
ends, for purposes of all applicable employee benefit and equity compensation
plans or programs, agreements, policies, and arrangements of the Company and its
affiliates in which the Executive participated or to which the Executive was a
party (the “Company Plans”).

(b) Resignation of Officer and Director Positions. The Executive acknowledges
and agrees that, effective on the Transition Date and by virtue of executing
this Agreement, and without any further action by the Company or the Executive,
the Executive hereby resigns the Executive’s position as Co-Chief Executive
Officer and Secretary, as a member of the Board, and as a member of the board of
directors of, or as a director, manager, or officer of any of the Company’s
affiliates.



--------------------------------------------------------------------------------

(c) Acknowledgments. The Executive acknowledges and agrees that for purposes of
all Company Plans, the resignation by the Executive of his officer and director
positions with the Company as of the Transition Date and retirement of the
Executive as of the Retirement Date shall be a voluntary separation. Moreover,
in the case of any such Company Plan that includes the concept of resignation
with “good reason” or a similar term of like meaning, the Executive agrees that
such resignation and retirement shall be considered to have been made without
“good reason” or such similar term. From and after the Transition Date, the
Executive waives any right to resign from the Company and its affiliates for
“good reason” or a similar term of like meaning for purposes of any Company
Plan, if applicable.

(d) Release of Claims. In consideration of the payments and benefits to be
provided to the Executive under this Agreement, within 21 days following the
Transition Date, the Executive shall execute and deliver to the Company a
general release of claims in the form attached hereto as Exhibit A (the
“Release”) and shall not revoke such Release. If the Executive does not execute
and deliver the Release within such 21-day period or revokes the Release in the
time period set forth therein, this Agreement shall be null and void ab initio
and of no force or effect.

2. Transition Period. During the Transition Period, subject to the Executive’s
continued employment with the Company and his compliance with the terms of this
Agreement:

(a) Position and Duties. The Executive shall serve as a non-executive employee
of the Company and shall be available to provide general advisory services with
respect to the business of the Company generally, and as to specific matters
with respect to which he has knowledge, as reasonably requested by the Board or
the Chief Executive Officer of the Company.

(b) Base Salary. The Company shall pay the Executive a base salary at an
annualized amount equal to his annual base salary as of the Transition Date,
payable in accordance with the Company’s regular payroll practices.

(c) 2016 Bonus. The Company shall pay to the Executive his full bonus for the
2016 calendar year under the 2014 Cash Incentive Plan and the Annual Incentive
Plan based on actual performance of the Company pursuant to the current terms of
such Plans and the bonus criteria previously established by the Board (and based
upon the level of participation previously established for the Executive),
applied to the Executive on a basis no less favorable than applied to other
executive officers of the Company.

(d) No Other Incentive Compensation. Other than as set forth in Sections 2(c)
and 3(b), the Executive shall not be eligible for payments or awards under the
Company’s bonus or equity incentive plans.

 

-2-



--------------------------------------------------------------------------------

(e) Benefits; Perquisites. The Executive shall be provided with employee
benefits, fringe benefits, and perquisites as are provided to the Company’s
senior executives from time to time.

(f) Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the performance of his duties under this
Section 2 in accordance with the Company’s policies applicable to the Company’s
employees generally as in effect from time to time.

(g) Termination of Employment. During the Transition Period, the Company may not
terminate the Executive’s employment other than for “Cause” (as defined below).
During the Transition Period, the Executive may resign his employment prior to
the Retirement Date for any reason; provided, however, that the Executive shall
forfeit his rights to the benefits set forth in Sections 3(b), 3(c), and 3(d)
upon any such resignation. For purposes of this Agreement, “Cause” means the
termination of the Executive’s employment with the Company on account of:
(i) the Executive’s willful misconduct or gross negligence, which is materially
injurious to the Company; (ii) the Executive’s conviction of, or plea of guilty
or nolo contendere to, any crime involving a felony; or (iii) the Executive’s
unauthorized removal from the premises of the Company of any document (in any
medium or form) relating to the Company or the customers of the Company.

3. Separation Payments and Benefits.

(a) Accrued Obligations. As soon as practicable after the Retirement Date, the
Executive shall receive a payment equal to the Executive’s accrued but unpaid
salary and accrued but unused paid time off through the Retirement Date.
Following the Retirement Date, the Executive shall also be entitled to any
vested amounts arising from the Executive’s participation in, or benefits under,
any Company Plans (including, without limitation, the Chipotle Mexican Grill,
Inc. Supplemental Deferred Investment Plan), which amounts shall be payable in
accordance with the terms and conditions of such Company Plans and applicable
law.

(b) Treatment of Outstanding Equity Awards. Subject to the Executive’s continued
employment through the Retirement Date and the Executive’s execution and
delivery of a general release of claims in the form attached hereto as Exhibit B
within 10 business days following the Retirement Date:

(i) Stock Appreciation Rights. Pursuant to the terms of the applicable award
agreement, (A) any outstanding award of stock appreciation rights (each, a “SAR
Award”) granted to the Executive under the Equity Plan that is subject only to
service-based vesting conditions and unvested as of the Retirement Date shall
vest in accordance with its applicable terms with respect to the retirement of
an individual who satisfies the criteria for classification as a “Retiree” (with
the understanding that, as of the Transition Date, all service-based SARs held
by the Executive are vested other than a portion of those granted on February 3,
2014, which are scheduled by their terms to vest on February 3, 2017, which is
prior to the Retirement Date); (B) any outstanding SAR Award that is subject to
performance-based vesting conditions and unvested as of the Retirement Date
shall remain outstanding and vest to the extent the applicable performance
condition is satisfied as applied on the same basis as to other executives
generally,

 

-3-



--------------------------------------------------------------------------------

and (C) all outstanding SAR Awards shall remain exercisable until the date
provided under the applicable award agreement with respect to the retirement of
an individual who satisfies the criteria for classification as a “Retiree.”
Exhibit C hereto sets forth, with respect to each SAR Award held by the
Executive as of the Transition Date, (i) the grant date of such SAR Award,
(ii) the number of shares subject to such SAR Award, (iii) the exercise price of
such SAR Award, (iv) the vesting status of such SAR Award as of the Transition
Date, and (v) the expected expiration date of such SAR Award assuming the
Executive retires as of the Retirement Date.

(ii) Performance Share Awards. Pursuant to the terms of the applicable award
agreement with respect to the retirement of an individual who satisfies the
criteria for classification as a “Retiree”, each outstanding performance share
award (each, a “PSA”) granted under the Equity Plan that is held by the
Executive as of the Retirement Date shall remain outstanding and, upon
completion of the applicable performance period, a prorated portion of such
award (determined as provided in the applicable award agreement) shall vest
based on actual performance as set forth in the applicable award agreement and
as applied on the same basis as to other executives generally. Exhibit C hereto
sets forth each outstanding PSA held by the Executive as of the Transition Date.

(c) Personal Vehicle. Subject to the Executive’s continued employment through
the Retirement Date, promptly following the Retirement Date, the Company shall
transfer title to the Executive’s Company-provided vehicle to the Executive,
without cost to the Executive.

(d) Certain Property. Subject to the Executive’s continued employment through
the Retirement Date, the Executive shall be permitted to retain his
Company-issued laptop computer following the Retirement Date; provided that the
Executive shall return to the Company or delete from such computer any
“Confidential Information” (as defined below), and the Company shall be
permitted to take such actions as it determines necessary to ensure that such
deletion or return has occurred, including, without limitation, taking
possession of such computer for a reasonable period of time following the
Retirement Date. The Executive shall also be permitted to retain the removable
filing cabinets in his office.

4. Indemnification and D&O Insurance. For the duration of any applicable statute
of limitations regarding actions or omissions of the Executive while employed by
the Company or serving on the Board, (i) the Executive shall be entitled to
indemnification and advancement of expenses on a basis that is no less favorable
than that provided to other directors and officers of the Company under (A) the
Amended and Restated Certificate of Incorporation of the Company, (B) the
Amended and Restated Bylaws of the Company, and (C) any other organizational
documents of any subsidiary of the Company, in each case, as in effect from time
to time; and (ii) the Executive shall be provided coverage under the Company’s
directors’ and officers’ liability insurance policy on a basis that is no less
favorable than the coverage provided to the Company’s directors and officers
generally from time to time. For the avoidance of doubt, the existing
Indemnification Agreement between the Company and the Executive, dated April 30,
2007, and attached hereto as Exhibit D, shall remain in full force and effect in
accordance with its terms, and the Executive shall be entitled to all rights
thereunder with respect to any action or omission of the Executive during the
Transition Period as if the Executive were a director or officer of the Company.

 

-4-



--------------------------------------------------------------------------------

5. Press Release. The Company shall issue a press release announcing the
retirement of the Executive on the Transition Date, which such press release
shall be consistent with the terms of this Agreement.

6. Restrictive Covenants.

(a) Noncompetition. The Executive acknowledges that, in the course of his
employment with and service to the Company and its affiliates (including their
predecessor and any successor entities), the Executive has become familiar with
the Company’s and its affiliates’ trade secrets and the Executive has obtained
other secret or confidential information, knowledge, or data concerning the
Company’s and its affiliates’ businesses, strategies, operations, clients,
customers, prospects, financial affairs, organizational and personnel matters,
policies, procedures, and other nonpublic matters, or concerning those of third
parties (“Confidential Information”), and that the Executive’s employment with
the Company has been of special, unique, and extraordinary value to the Company
and its affiliates. Therefore, the Executive agrees that, during the period
commencing on the date on which the Executive’s employment terminates (the
“Termination Date”) and ending on the second anniversary of the Termination
Date, the Executive shall not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, director, consultant,
independent contractor, or otherwise, and whether or not for compensation), or
render services, advice, or assistance in any capacity to, a “Competing
Business” (as defined below) anywhere in the continental United States where the
Company or any of its affiliates conducts business. For purposes of this
Agreement, a “Competing Business” shall mean any person, firm, corporation, or
other entity, in whatever form, that operates fast-casual, quick-service, or
casual dining restaurants (including, but not limited to, multi-unit,
multi-market Mexican food, or burrito restaurant concepts offering dine-in,
carry-out, catering, and delivery services). Nothing herein shall prohibit the
Executive from being a passive owner of not more than 1% of the outstanding
equity interest in any entity that is publicly traded, so long as the Executive
has no active participation in the business of such entity.

(b) Remedies. The Executive acknowledges and agrees that: (i) the purpose of the
noncompetition covenant contained in Section 6(a) is to protect the goodwill and
trade secrets and other Confidential Information of the Company; and
(ii) because of the nature of the business in which the Company and its
affiliates are engaged and because of the nature of the trade secrets and other
Confidential Information to which the Executive has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company if the Executive breached the noncompetition covenant in Section 6(a).
The Executive understands that the noncompetition covenant may limit the
Executive’s ability to earn a livelihood in a Competing Business. The Executive
acknowledges that the Company would be irreparably injured by a violation of
Section 6(a) and that it is impossible to measure in money the damages that will
accrue to the Company by reason of a failure by the Executive to perform any of
the Executive’s obligations under Section 6(a). Accordingly, if the Company
institutes any action or proceeding to enforce any of the provisions of
Section 6(a), to the extent permitted by applicable law, the Executive hereby
waives the claim or defense that the Company has an adequate remedy at law or
that such covenants are unfair or unreasonable, are not supported by sufficient
or valid consideration, or impose any greater restraint than is necessary to
protect the goodwill and other legitimate business interests of the Company, and
the Executive shall not urge any such claim or

 

-5-



--------------------------------------------------------------------------------

defense in any such action or proceeding. In the event of the Executive’s breach
of Section 6(a), (A) any outstanding and unexercised SAR Awards shall be
cancelled without consideration upon such breach, and (B) any outstanding
unvested PSAs shall be cancelled without consideration upon such breach. The
Company shall respond promptly to any inquiry by the Executive regarding whether
a proposed action to be taken by the Executive would constitute a breach of
Section 6(a). Furthermore, in addition to the remedies mentioned in the
immediately preceding sentence and other remedies that may be available, the
Company shall be entitled to specific performance and other injunctive relief,
without the requirement to post a bond. If any portion of the covenant set forth
in Section 6(a) is finally held to be invalid, illegal, or unenforceable
(whether in whole or in part), such covenant shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality, or
unenforceability and the remaining covenants shall not be affected thereby.

7. Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A of the Code and the regulations and
guidance promulgated thereunder, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
For purposes of Section 409A of the Code, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation.

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

8. Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by, as applicable, the Company and the Executive
and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees, and legatees. This
Agreement is personal in nature and the Executive shall not, without the written
consent of the Company, assign, transfer, or delegate this Agreement or any
rights or obligations hereunder.

(b) Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado without giving
effect to such state’s laws and principles regarding the conflict of laws. The
Company and the Executive (i) agree that any suit, action, or legal proceeding
with respect to this Agreement shall be brought in the courts of record of the
State of Colorado in Denver County or the court of the United States, District
of Colorado; (ii) consent to the jurisdiction of each such court in any suit,
action, or proceeding; and (iii) waive any objection that they may have to the
laying of venue of any such suit, action, or proceeding in any of such courts.

 

-6-



--------------------------------------------------------------------------------

(c) Amendment; Entire Agreement. No provision of this Agreement may be amended,
modified, waived, or discharged unless such amendment, modification, waiver, or
discharge is agreed to in writing and such writing is signed by the Company and
the Executive. From and after the date hereof, this Agreement shall supersede
any other agreement between the parties with respect to the subject matter
hereof, except as otherwise explicitly provided herein.

(d) Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

if to the Executive:

At the address most recently on the books and records of the Company.

if to the Company:

Chipotle Mexican Grill, Inc.

1401 Wynkoop Street

Suite 500

Denver, Colorado 80202

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Messner Reeves LLP

1430 Wynkoop Street

Suite 300

Denver, Colorado 80202

Attention: Bryant “Corky” Messner, Esq.

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(e) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation. In addition, the
Company may report the value of any benefits provided under this Agreement to
the applicable tax authorities as required by any applicable law or regulation.

(f) Headings. The headings of this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CHIPOTLE MEXICAN GRILL, INC. By:   /s/ Steve Ells   Name:   Steve Ells   Title:
  Co-Chief Executive Officer

 

EXECUTIVE /s/ Montgomery Moran Montgomery F. Moran

[Signature Page to Retirement and Noncompetition Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

1. I, Montgomery F. Moran, for and in consideration of certain payments to be
made and the benefits to be provided to me under the Separation and
Noncompetition Agreement, dated as of December 9, 2016 (the “Agreement”), with
Chipotle Mexican Grill, Inc., a Delaware corporation (the “Company”), on the
date this General Release becomes irrevocable, and conditioned upon such
payments and provisions, and subject to the provisions of Paragraphs 2, 3, and
4, do hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its
past or present subsidiaries and affiliates, its and their past or present
officers, directors, stockholders, employees, and agents, their respective
successors and assigns, heirs, executors, and administrators, the pension and
employee benefit plans of the Company, or of its past or present subsidiaries or
affiliates, and the past or present trustees, administrators, agents, or
employees of the pension and employee benefit plans (hereinafter collectively
included within the term the “Company”), acting in any capacity whatsoever, of
and from any and all manner of actions and causes of actions, suits, debts,
claims, and demands whatsoever in law or in equity, whether known or unknown,
which I ever had, now have, or hereafter may have, or which my heirs, executors
or administrators hereafter may have, by reason of any matter, cause, or thing
whatsoever from the beginning of my employment with or service to the Company to
the date hereof and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to my employment
relationship and the termination of my employment relationship with the Company,
including, but not limited to: (a) any and all claims for monetary damages that
have been asserted, could have been asserted, or could be asserted now or in the
future under the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, the Older Workers Benefit Protection Act of 1990 (“OWBPA”), Title VII
of the Civil Rights Act of 1964, as amended, and the Americans with Disabilities
Act of 1990, as amended; (b) any and all claims under any federal, state, or
local laws, including any claims under the Rehabilitation Act of 1973, as
amended, the Worker Adjustment and Retraining Notification Act of 1988, the
Family and Medical Leave Act of 1993, and the Employee Retirement Income
Security Act of 1974, as amended; (c) any and all other claims under any local
statutes under which I can waive my rights; (d) any and all claims pursuant to
any contracts between the Company and me; (e) any common law claims now or
hereafter recognized; and (f) all claims for attorneys’ fees and costs.

2. This General Release shall not apply to (a) any entitlements under the terms
of the Agreement or under any other plans or programs of the Company in which I
participated and under which I have accrued and become entitled to a benefit
(including any equity compensation program), other than under any Company
separation or severance plan or programs; (b) rights to indemnification I may
have under the bylaws of the Company, applicable law, any other agreement
between the Company and me, or as an insured under any directors’ and officers’
liability insurance policy now or previously in force; (c) any right I may have
as a stockholder of the Company; and (d) any right I may have to obtain
contribution in the event of the entry of judgment against me as a result of any
act or failure to act for which both I and the Company or any of its officers,
directors or employees are jointly responsible.

3. The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable. The Company and I agree that nothing in this
General Release prevents or prohibits me from: (a) making any disclosure of
relevant and necessary information or

 

A-1



--------------------------------------------------------------------------------

documents in connection with any charge, action, investigation, or proceeding
relating to this General Release or the Agreement, or as required by law or
legal process; (b) participating, cooperating, or testifying in any charge,
action, investigation, or proceeding with, or providing information to, any
self-regulatory organization, governmental agency, or legislative body, and/or
pursuant to the Sarbanes-Oxley Act, including but not limited to, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or any other federal, state or local governmental
agency or commission (each a “Governmental Agency”), or to testify, assist or
participate in any investigation, hearing or proceeding conducted by a
Governmental Agency; (c) filing, testifying, participating in, or otherwise
assisting in a proceeding relating to an alleged violation of any federal,
state, or municipal law relating to fraud; or (d) challenging the knowing and
voluntary nature of the release of ADEA claims pursuant to the OWBPA. To the
extent permitted by law, upon receipt of any subpoena, court order, or other
legal process compelling the disclosure of any such information or documents, I
agree to give prompt written notice to the Company so as to permit the Company
to protect its interests in confidentiality to the fullest extent possible. To
the fullest extent provided by law, I agree and acknowledge, however, that I am
waiving any right to recover monetary damages in connection with any such
charge, action, investigation, or proceeding. To the extent I receive any
monetary relief in connection with any such charge, action, investigation, or
proceeding, the Company will be entitled to an offset for the benefits made
pursuant to this General Release, to the fullest extent provided by law.

4. The Company and I further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. I retain the right to participate in any such action and to seek any
appropriate non-monetary relief. I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to the government and such right is not limited by any
non-disparagement claims. The Company and I agree that communication with
employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law.
For this reason, the right to communicate with the EEOC is a right that is
protected by federal law and neither this General Release nor the Agreement
prohibit or interfere with those rights. Notwithstanding the foregoing, I agree
to waive any right to recover monetary damages in any charge, complaint, or
lawsuit filed by me or by anyone else on my behalf in connection with any
proceeding involving the EEOC or comparable state or local agencies.

5. Subject to the limitations of Paragraphs 2, 3, and 4, I expressly waive all
rights afforded by any statute that expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

6. I hereby agree and recognize that my employment by the Company will be
permanently and irrevocably severed on the “Retirement Date” (as defined in the
Agreement), and the Company has no obligation, contractual or otherwise, to me
to hire, rehire, or reemploy me following the Retirement Date. I acknowledge
that the terms of the Agreement provide me with payments and benefits that are
in addition to any amounts to which I otherwise would have been entitled.

 

A-2



--------------------------------------------------------------------------------

7. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state, or local statute or regulation, or of any duty owed by the Company and
that the Agreement was, and this General Release is, executed voluntarily to
provide an amicable resolution of my employment relationship with the Company.

8. I hereby certify that I have read the terms of this Release, that I have been
advised by the Company to discuss it with my attorney, that I have received the
advice of counsel, and that I understand its terms and effects. I acknowledge,
further, that I am executing this Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives, or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.

9. I hereby acknowledge that I have been informed that I have the right to
consider this Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this Release for a period of seven
days following execution by giving written notice to the Company at 1401 Wynkoop
Street, Suite 500, Denver, Colorado 80202, Attention: General Counsel, with copy
(which shall not constitute notice) to Messner Reeves LLP, 1430 Wynkoop Street,
Suite 300, Denver, Colorado 80202, Attention: Bryant “Corky” Messner, Esq.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, I execute the foregoing General Release
this          day of December 2016.

 

 

 

Montgomery F. Moran

[Signature Page to General Release of Claims]



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

1. I, Montgomery F. Moran, for and in consideration of certain payments to be
made and the benefits to be provided to me under the Separation and
Noncompetition Agreement, dated as of December 9, 2016 (the “Agreement”), with
Chipotle Mexican Grill, Inc., a Delaware corporation (the “Company”), as of the
date hereof, and conditioned upon such payments and provisions, and subject to
the provisions of Paragraphs 2, 3, and 4, do hereby REMISE, RELEASE, AND FOREVER
DISCHARGE the Company and each of its past or present subsidiaries and
affiliates, its and their past or present officers, directors, stockholders,
employees, and agents, their respective successors and assigns, heirs,
executors, and administrators, the pension and employee benefit plans of the
Company, or of its past or present subsidiaries or affiliates, and the past or
present trustees, administrators, agents, or employees of the pension and
employee benefit plans (hereinafter collectively included within the term the
“Company”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims, and demands whatsoever in
law or in equity, whether known or unknown, which I ever had, now have, or
hereafter may have, or which my heirs, executors or administrators hereafter may
have, by reason of any matter, cause, or thing whatsoever from the beginning of
my employment with or service to the Company to the date hereof and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to my employment relationship and the
termination of my employment relationship with the Company, including, but not
limited to: (a) any and all claims for monetary damages that have been asserted,
could have been asserted, or could be asserted now or in the future under
Title VII of the Civil Rights Act of 1964, as amended, and the Americans with
Disabilities Act of 1990, as amended; (b) any and all claims under any federal,
state, or local laws, including any claims under the Rehabilitation Act of 1973,
as amended, the Worker Adjustment and Retraining Notification Act of 1988, the
Family and Medical Leave Act of 1993, and the Employee Retirement Income
Security Act of 1974, as amended; (c) any and all other claims under any local
statutes under which I can waive my rights; (d) any and all claims pursuant to
any contracts between the Company and me; (e) any common law claims now or
hereafter recognized; and (f) all claims for attorneys’ fees and costs.

2. This General Release shall not apply to (a) any entitlements under the terms
of the Agreement or under any other plans or programs of the Company in which I
participated and under which I have accrued and become entitled to a benefit
(including any equity compensation program), other than under any Company
separation or severance plan or programs; (b) rights to indemnification I may
have under the bylaws of the Company, applicable law, any other agreement
between the Company and me, or as an insured under any directors’ and officers’
liability insurance policy now or previously in force; (c) any right I may have
as a stockholder of the Company; and (d) any right I may have to obtain
contribution in the event of the entry of judgment against me as a result of any
act or failure to act for which both I and the Company or any of its officers,
directors or employees are jointly responsible.

3. The foregoing shall in no event apply to any claims that, as a matter of
applicable law, are not waivable. The Company and I agree that nothing in this
General Release prevents or prohibits me from: (a) making any disclosure of
relevant and necessary information or documents in connection with any charge,
action, investigation, or proceeding relating to this General Release or the
Agreement, or as required by law or legal process; (b) participating,

 

B-1



--------------------------------------------------------------------------------

cooperating, or testifying in any charge, action, investigation, or proceeding
with, or providing information to, any self-regulatory organization,
governmental agency, or legislative body, and/or pursuant to the Sarbanes-Oxley
Act, including but not limited to, the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other self-regulatory organization or any
other federal, state or local governmental agency or commission (each a
“Governmental Agency”), or to testify, assist or participate in any
investigation, hearing or proceeding conducted by a Governmental Agency; or
(c) filing, testifying, participating in, or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state, or municipal law
relating to fraud. To the extent permitted by law, upon receipt of any subpoena,
court order, or other legal process compelling the disclosure of any such
information or documents, I agree to give prompt written notice to the Company
so as to permit the Company to protect its interests in confidentiality to the
fullest extent possible. To the fullest extent provided by law, I agree and
acknowledge, however, that I am waiving any right to recover monetary damages in
connection with any such charge, action, investigation, or proceeding. To the
extent I receive any monetary relief in connection with any such charge, action,
investigation, or proceeding, the Company will be entitled to an offset for the
benefits made pursuant to this General Release, to the fullest extent provided
by law.

4. The Company and I further agree that the Equal Employment Opportunity
Commission (“EEOC”) and comparable state or local agencies have the authority to
carry out their statutory duties by investigating charges, issuing
determinations, and filing lawsuits in federal or state court in their own name,
or taking any action authorized by the EEOC or comparable state or local
agencies. I retain the right to participate in any such action and to seek any
appropriate non-monetary relief. I retain the right to communicate with the EEOC
and comparable state or local agencies and such communication can be initiated
by me or in response to the government and such right is not limited by any
non-disparagement claims. The Company and I agree that communication with
employees plays a critical role in the EEOC’s enforcement process because
employees inform the agency of employer practices that might violate the law.
For this reason, the right to communicate with the EEOC is a right that is
protected by federal law and neither this General Release nor the Agreement
prohibit or interfere with those rights. Notwithstanding the foregoing, I agree
to waive any right to recover monetary damages in any charge, complaint, or
lawsuit filed by me or by anyone else on my behalf in connection with any
proceeding involving the EEOC or comparable state or local agencies.

5. Subject to the limitations of Paragraphs 2, 3, and 4, I expressly waive all
rights afforded by any statute that expressly limits the effect of a release
with respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

6. I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on the “Retirement Date” (as defined in the
Agreement), and the Company has no obligation, contractual or otherwise, to me
to hire, rehire, or reemploy me in the future. I acknowledge that the terms of
the Agreement provide me with payments and benefits that are in addition to any
amounts to which I otherwise would have been entitled.

 

B-2



--------------------------------------------------------------------------------

7. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state, or local statute or regulation, or of any duty owed by the Company and
that the Agreement was, and this General Release is, executed voluntarily to
provide an amicable resolution of my employment relationship with the Company.

8. I hereby certify that I have read the terms of this Release, that I have been
advised by the Company to discuss it with my attorney, that I have received the
advice of counsel, and that I understand its terms and effects. I acknowledge,
further, that I am executing this Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives, or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.

9. I hereby acknowledge that this Release shall become effective upon my
execution of this Release.

[Signature Page Follows]

 

B-3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, I execute the foregoing General Release
this          day of June 2017.

 

 

 

Montgomery F. Moran

[Signature Page to General Release of Claims]



--------------------------------------------------------------------------------

EXHIBIT C

OUTSTANDING EQUITY AWARDS

Vested SAR Awards

 

Grant Date

   Number of
Shares      Exercise
Price      Expiration
Date as
Determined
Under Award
Agreement  

2/6/2012

     30,000       $ 371.63         2/6/2019 1 

2/6/2012

     70,000       $ 371.63         2/6/2019   

2/7/2013

     75,000       $ 318.45         2/7/2020 2 

2/7/2013

     75,000       $ 318.45         2/7/2020   

2/3/2014

     43,750       $ 543.20         6/9/2020 3 

2/3/2014

     43,750       $ 543.20         2/3/2021   

Unvested SAR Awards

 

Grant Date

   Number of
Shares      Exercise
Price      Expiration
Date as
Determined
Under Award
Agreement  

2/3/2014

     43,750       $ 543.20         6/9/2020 4 

2/3/2014

     43,750       $ 543.20         2/3/2021 5 

Unvested Performance Share Awards

 

Grant Date

   Number of
Shares
(at Target)  

2/20/2015

     14,887   

2/3/2016

     27,000   

 

1  2012 Service-based SARs will expire on the original expiration date, which is
earlier than the third anniversary of the Retirement Date.

2  2013 Service-based SARs will expire on the original expiration date, which is
earlier than the third anniversary of the Retirement Date.

3  Third anniversary of the Retirement Date.

4  Service-based SARs will vest on 2/3/2017 and may be exercised until the third
anniversary of the Retirement Date.

5  Performance-based SARs remain subject to the performance criteria and, to the
extent the performance criteria is attained, can vest as early as 2/3/2017 and
be exercised through the original expiration date.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

INDEMNIFICATION AGREEMENT

[Incorporated by reference to Exhibit 10.1 to the Current Report on Form 8-K
filed by Chipotle Mexican Grill, Inc. on March 21, 2007]

 

D-1